Citation Nr: 1142156	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  04-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for cervical radiculopathy, claimed as an upper back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to December 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in March 2008, when they were remanded for further evidentiary development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has now been returned to the Board for further review.  

The Board notes that additional evidence has been submitted without an opportunity for RO review.  However, this evidence is entirely duplicative of evidence previously submitted.  In addition, the Veteran's representative has waived RO review.  The Board can proceed with appellate review without fear of harm to the Veteran.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that the Veteran has chronic neck disability that had its clinical onset in service or is otherwise related to active duty.  

2.  A clear preponderance of the evidence is against a finding that the Veteran has cervical radiculopathy that had its clinical onset in service or is otherwise related to active duty.  
CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2011). 

2.  Cervical radiculopathy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in February 2004 and April 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The February 2004 letter was provided to the Veteran prior to the initial adjudication of his claims.  Although the notification regarding the assignment of disability ratings and effective dates was not received until April 2008 which was after the initial adjudication of the claims, this does not result in any harm to the Veteran, as his claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Board notes that although the March 2008 remand requested that additional records from a private doctor be obtained, the Veteran has only resubmitted copies of records that were already in the claims folder.  VA is unable to obtain any additional records without the Veteran's permission.  The Veteran has offered testimony at a hearing before a hearing officer at the RO, and a transcript of this hearing is in the record.  He was afforded two VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The review of the Veteran's service treatment records is negative for complaints or treatment pertaining to the neck or cervical radiculopathy.  A physical examination conducted in June 2003 showed that the spine was normal.  The Veteran denied numbness or tingling on a Report of Medical History obtained at that time.  

Post service medical records include VA treatment records from December 2003 that show the Veteran complained of neck pain with irradiation to the right back for the past three months.  

The Veteran was afforded a VA examination of his cervical spine in February 2004.  He said that he sustained an injury in 2003 when he fell off a vehicle and landed in a sitting position, then fell back and hit his head.  He reported cervical pain with radiation to the mid back associated with heavy sensation in the scapula dating from 2003.  He continued to complain of pain with periods of flare-ups.  On examination, the cervicolumbar spine was normal.  Forward flexion was reduced from 45 degrees to 30 degrees, and extension was reduced from 45 degrees to 40 degrees.  Pain was present at the last degree that was measured, and there was objective evidence of pain without palpable spasm.  On neurological examination, there was diminished pinprick and smooth sensation on the right C6-C7 dermatomes of the hand.  The Veteran was afforded a magnetic resonance imaging study (MRI) of his cervical spine.  No cervical abnormalities were identified.  The diagnosis was straightening of the cervical lordosis due to muscle spasm with no evidence of herniated nucleus pulposus by MRI of the cervical spine.  

August 2004 private medical records from L.F., M.D. show that the Veteran was billed for treatment of myalgia and myositis, unspecified, and cervicalgia.  September 2004 records include a short note with a reference to the cervical spine, which a translator found to be illegible.  

The Veteran testified at the February 2005 hearing that he had injured his neck at the same time he sustained his service connected lumbar spine disability.  This occurred in the summer of 2003 when he fell off of a military vehicle.  See Transcript.  

Records from a private chiropractor dating from 2006 to 2007 indicate that the Veteran continued to be seen for neck pain.  In July 2006 the findings were of hypolordotic cervical curve and multiple vertebral rotational deviations.  There was no evidence of recent fracture or bony pathology, and the disc height was well maintained without evidence of osteoarthritis.  Soft tissue was normal as visualized.  

VA treatment records from 2007 and 2008 include chronic neck pain on the problem list.  November 2007 records state that the Veteran had reduced extension of the cervical spine.  

The Veteran was seen for neck pain in April 2008.  An X-ray study at this time resulted in a finding of normal cervical spine radiographs.  Normal lordosis was preserved.  The assessment was back and cervical pain muscular spasm.  

The Veteran was seen with reports of neck pain in November 2008.  On examination, there was no edema, warmth, or palpable masses.  The lordosis was normal.  There was diffuse tenderness at C6 to C7.  The active range of motion was functional in all planes, but there was some guarding on extension and end of the range of motion on rotation and lateral deviations.  Passive range of motion was full in all planes.  Spurling's maneuver caused pain at the axial spine.  The examiner stated that the pain pattern was suggestive of myofascial pain and axial pain.  

The Veteran was afforded a VA examination of his spine in March 2010.  The claims folder was reviewed by the examiner.  The history of the Veteran's in-service injury was noted.  He was also noted to have a history of decreased range of motion.  Currently, the Veteran reported moderate neck pain without radiation that was present from one to six days a week.  He also experienced weekly flare-ups.  On examination, the Veteran had normal posture and symmetry.  There were no abnormal spine curvatures.  No spasm was elicited, although the Veteran did have pain with motion and tenderness.  Muscle tone was normal without atrophy.  There was flexion to 42 degrees and extension to 38 degrees, with 45 degrees being normal.  Lateral flexion and rotation were normal.  (See 38 C.F.R. § 4.71a, Plate V).  The Veteran had evidence of pain following repetitive motion, but no additional loss of range of motion.  There were no other significant findings on examination.  The February 2004 MRI and April 2008 X-ray studies were reviewed.  The examiner opined that there was no cervical pathology on the current evaluation and no treatment for a neck disability during service.  The examiner added that the notes from Dr. L.F. were reviewed but his findings were not obtained on the current evaluation.  

In an April 2010 addendum, the VA examiner noted that the Veteran had undergone a cervical and upper extremity electromyography (EMG).  There was no objective evidence of a cervical radiculopathy on the EMG.  The examiner concluded that any opinion would be moot, as there was no evidence of cervical radiculopathy by physical examination or EMG.  

Initially, the Board finds that the Veteran's report of striking his neck in the same accident in which he injured his lumbar spine is credible, and he is competent to report that he experienced pain at that time.  However, he is not competent to diagnose chronic spinal disability or cervical radiculopathy as the cause of his pain.  These are not conditions readily observable by lay individuals without the use of x-rays, MRIs or electrodiagnostic tools.  

The Board finds that chronic neck disability and/or cervical radiculopathy did not have their onset in service and are not otherwise related to active duty.  The medical evidence confirms that the Veteran began to seek treatment for neck pain the same month that he was discharged from active service.  Decreased range of motion and tenderness were found on examinations, as well as objective evidence of pain.  However, there is no objective evidence to support the existence of a chronic disability.  The February 2004 VA examination included a normal MRI, and the only diagnosis was straightening of the cervical lordosis.  This was not replicated in the November 2008 treatment records or on the March 2010 examination, where the examiner found no cervical pathology to support the Veteran's complaints of pain and a normal EMG indicated that there was no cervical radiculopathy.  

The diagnoses, assessments, and impressions of the Veteran's disability have included unspecified myositis and myalgia (although the failure of the Veteran to submit the remainder of the records from Dr. L.F. make it unclear if this is a reference to the neck or to his service connected lumbar spine), myofascial pain, axial pain, and cervalgia.  The Board notes that these are all terms used to refer to pain.  The VA treatment records also show findings of pain without any other objective findings.  The Board notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, as there is no objective evidence of a chronic neck disability or of chronic cervical radiculopathy, the preponderance of the evidence is against a finding that the Veteran has either of these disabilities.  Therefore, entitlement to service connection is not demonstrated. 


ORDER

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for cervical radiculopathy, claimed as an upper back disability, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


